RILEY, Judge,
concurring in result.
I concur in result on Issue I. I find that Matter of Adoption of Konar, 454 N.E.2d 886 (Ind.Ct.App.1983), trans. denied, cert. denied at 469 U.S. 892, 105 S.Ct. 266, 83 L.Ed.2d 203 (1984), has a different procedural history than the case before us and does not specifically reject Tiffany’s interpretation of the statute. In Matter of Konar, the issue revolved around the court’s failure to give Simpson notice of the adoption procedure. Here, Tiffany, after signing the Voluntary Consent to Termination of Parent-Child Relationship and Consent to Adoption on June 7, 1996, was notified that pursuant to Ind. Code 31-6-5-3-(8) she had the right to appear at the hearing on July 30,1996, at which time the Court would decide whether or not the parent-child relationship should be terminated. She was notified that she could attend the hearing but if she did not attend the court would make a finding in her absence.
On July 30,1996, Tiffany appeared in open court and advised the court that she felt her consent was involuntary because it was procured through fraud and duress. The court continued the hearing, heard further evidence and determined that Tiffany did knowingly and voluntarily give her consent to the adoption of her child and to the termination of the parent-child relationship. I concur that the procedure outlined in In Re M.S., 551 N.E.2d 881 (Ind.Ct.App.1990), was followed with the additional safeguard that Tiffany was present at the court hearing where she was allowed to give her testimony.
I concur fully on Issues II and III.